Citation Nr: 9912906	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
foot injury residuals.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain.

5.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

6.  Entitlement to an increased rating for left ankle injury 
residuals, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1980.  He also had more than two years of prior service.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1994 and 
November 1994, wherein the St. Petersburg, Florida, Regional 
Office of the Department of Veterans Affairs (VA) confirmed 
and continued 20 percent and noncompensable evaluations for 
lumbosacral strain and left ankle injury residuals, 
respectively; a December 1996 hearing officer's decision, 
wherein the disability evaluation assigned for left ankle 
injury residuals was increased to 10 percent, effective as of 
October 18, 1993; a rating action of June 1997, wherein, in 
part, service connection for a right shoulder disability was 
denied, and it was held that new and material evidence had 
not been received to reopen 

claims for service connection for right foot injury 
residuals, a disability manifested by headaches, and cervical 
strain; and an October 1997 hearing officer's decision, 
wherein a 40 percent rating was assigned for lumbosacral 
strain, effective as of June 2, 1993.

By means of a decision dated in January 1998, the Board 
remanded this case in order to satisfy due process concerns.  
The actions requested therein have been accomplished, and the 
case has been returned to the Board for additional appellate 
review.

The issues of entitlement to service connection for a right 
shoulder disability, and entitlement to increased ratings for 
lumbosacral strain and left ankle injury residuals, are the 
subject of the REMAND decision set forth below.  In addition, 
the issues of entitlement to service connection for right 
foot injury residuals, a disability manifested by headaches, 
and cervical strain are discussed in the REMAND section as a 
consequence of the Board's determination herein that the 
veteran's claims therefor have been reopened.


FINDINGS OF FACT

1.  Service connection for right foot injury residuals was 
denied by the Board by means of a decision rendered in March 
1992.

2.  The evidence received subsequent to March 1992, with 
regard to the veteran's claim for service connection for 
right foot injury residuals, is both new and material.

3.  With regard to the veteran's claim for service connection 
for right foot injury residuals, the elements of a well-
grounded claim are shown.

4.  Service connection for a disability manifested by 
headaches was denied most recently by the Board by means of a 
decision rendered in March 1992.



5.  The evidence received subsequent to March 1992, with 
regard to the veteran's claim for service connection for a 
disability manifested by headaches, is both new and material.

6.  With regard to the veteran's claim for service connection 
for a disability manifested by headaches, the elements of a 
well-grounded claim are shown.

7.  Service connection for cervical strain was denied by the 
Board by means of a decision rendered in March 1992.

8.  The evidence received subsequent to March 1992, with 
regard to the veteran's claim for service connection for 
cervical strain, is both new and material.

9.  With regard to the veteran's claim for service connection 
for cervical strain, the elements of a well-grounded claim 
are shown.


CONCLUSIONS OF LAW

1.  The Board's March 1992 decision, wherein service 
connection for right foot injury residuals was denied, is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's March 
1992 decision, wherein service connection for right foot 
injury residuals was denied, serves to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for right foot injury 
residuals is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



4.  The Board's March 1992 decision, wherein service 
connection for a disability manifested by headaches was 
denied, is final.  38 U.S.C.A. § 7104(b) (West 1991).

5.  The evidence received subsequent to the Board's March 
1992 decision, wherein service connection for a disability 
manifested by headaches was denied, serves to reopen the 
veteran's claim for service connection for that disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

6.  A claim for service connection for a disability 
manifested by headaches is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The Board's March 1992 decision, wherein service 
connection for cervical strain was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

8.  The evidence received subsequent to the Board's March 
1992 decision, wherein service connection for cervical strain 
was denied, serves to reopen the veteran's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

9.  A claim for service connection for cervical strain is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, 

insofar as the evidence is reviewed as to whether the 
criteria for the reopening of claims are satisfied.  Jones v. 
Brown, 7 Vet. App. 134 (1994); see also Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the case at hand, the Board, in a decision dated in March 
1992, denied service connection for residuals of a right foot 
injury, including hallux valgus and hammer toe; and service 
connection for acute cervical strain.  The evidence of record 
at that time included the veteran's service medical records, 
and the reports of VA and private medical treatment accorded 
him subsequent to his separation from service.  With regard 
to the claim for service connection for right foot injury 
residuals, the Board found that the medical evidence showed 
that he had incurred a foot injury in 1973, from which he 
"appears to have recovered...completely, as indicated by the 
comments of...[a] military examiner in 1978 and of...[a] VA 
examiner in 1980....[T]here is no medical evidence of record 
which relates the hallux valgus and hammer toe [first 
reported in April 1990] to trauma sustained during service."

Likewise, with regard to the veteran's claim for service 
connection for cervical strain, the Board, in its March 1992 
decision, noted that his service medical records "are 
negative concerning a neck injury," notwithstanding his 
assertion that he injured his neck in an inservice helicopter 
accident.  The Board also noted that reports of VA 
examinations conducted in October 1980 and September 1982 did 
not reflect that such allegations were raised, nor did they 
show any neck impairment.  The Board did point out that 
private medical reports dated in January 1987 and May 1988 
cite the presence of a cervical disorder that was 
attributable to a December 1986 motor vehicle mishap; the 
Board found that "the overwhelming weight of the evidence 
points to the December 1986 automobile accident, [and] not 
any injury 

sustained in military service, as the inception of the 
appellant's reported neck problems."

In its March 1992 decision, the Board also held that new and 
material evidence had not been submitted that would warrant 
the reopening of a previously-denied claim for service 
connection for headaches.  The Board noted that the claim had 
earlier been denied by the Board, in July 1983, at which time 
the Board had found that the veteran had been seen on several 
occasions during service with complaints of headaches, but 
that no underlying disorder had been identified.  The 
evidence considered by the Board subsequent to July 1983 
included medical records pertaining to the December 1986 
motor vehicle accident, and reports reflecting complaints by 
the veteran of severe headaches that occurred three-to-four 
times a week.  The Board found that this evidence, while new, 
was not material to the issue of service connection for 
headaches; "if anything, the recent medical evidence of 
record seems to relate the appellant's most recent complaints 
of headaches to trauma experienced in the 1986 automobile 
accident." 

The evidence associated with the veteran's claims folder 
subsequent to March 1992 includes extensive medical records, 
both VA and private, pertaining to treatment accorded him for 
various medical problems, to include a neck disability, a 
right foot disability, and a disability manifested by 
headaches.  These records indicate that such treatment was 
furnished, in part, subsequent to, and as a consequence of, a 
job-related accident (in August 1992) and a motor vehicle 
accident (in June 1997).  Those records pertinent to this 
discussion include the report of a VA examination conducted 
in December 1993, wherein limitation of right great toe 
dorsiflexion, "presumably as result of his foot surgery [for 
hallux valgus and hammer toe of the right second toe] 2 years 
ago" was noted; the report of a private medical examination 
conducted in February 1994, noting diagnoses to include 
cephalgia, cervical nerve root compression, and cervical 
myofascial pain syndrome complicated by a complete loss of 
the cervical spine lordosis; and a June 1997 private 
treatment record indicating diagnoses to include cervical 
strain.



In addition, the report of a June 1997 private medical 
examination shows diagnoses to include cephalgia, cervical 
disk syndrome multiple level "(suspect)," and bilateral 
cervical radiculopathy; under "trauma history," a "right foot 
crush injury" in approximately 1971 or 1972 was noted.  The 
report of a private August 1997 neurological evaluation notes 
the presence of "headaches of a mixed muscle contraction 
vascular form."  The report of an August 1997 VA medical 
examination indicates an impression of "chronic post 
traumatic headaches with a psychogenic component and no signs 
of central nervous system disease on examination.  [The 
veteran] also has chronic neck...pain....There is a suggestion of 
some minimal cervical radiculopathy [with] a left C6-C7 
sensory loss, but no other focal abnormalities."  On VA 
orthopedic examination in August 1997, complaints of pain and 
impairment in the toes of the right foot were noted.  

Finally, the report of a January 1998 private medical 
examination notes that the veteran has "had [a] diagnos[is] 
of...cervical strain related to his military injuries."  An 
August 1998 statement from a private chiropractor includes 
findings that the veteran "has arthritic and limited range of 
motion in his right foot since his toes were broken.  In 
addition to this problem,...[he] has an O fracture which 
occurred while in the military with arthritic changes 
throughout the foot since the fracture did not heal properly.  
This condition causes improper range of motion since the toes 
do not bend after long periods of walking."

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the Board's March 1992 
decision is new, not only in the sense that it had not 
previously been of record, but in that it presents new 
evidence relating to the current degree of impairment of his 
right foot disorder, headaches, and cervical strain, and the 
purported etiologies thereof.  In addition, the Board finds 
that this evidence is material, as that term has been defined 
by the Court with regard to the reopening of final decisions.  
See Colvin, supra.  The Board, in March 1992, denied service 
connection for right foot injury residuals on the basis that 
the right foot 

problems shown at that time had not been related to his 
service; as indicated above, medical evidence making such a 
connection is now of record.  Likewise, the Board, in March 
1992, attributed the veteran's current cervical spine 
impairment to post-service accidents; the January 1998 
statement cited above specifically indicates that a diagnosis 
relating his cervical spine disorder to military service has 
been made.  Finally, with regard to the claim for service 
connection for a disability manifested by headaches, the 
Board, in March 1992, concluded, based on its own review of 
the medical evidence, that such headaches were attributable 
to trauma experienced by the veteran in the December 1986 
motor vehicle accident (notwithstanding the fact that the 
report of the July 1991 VA examination noted an impression of 
intermittent headaches of post-traumatic but undetermined 
etiology).  The medical evidence received since March 1992, 
while presenting diagnoses indicating the presence of a 
disability manifested by headaches (cephalgia), does not show 
that this disability has specifically been attributed to the 
December 1986 automobile accident, or to any other 
intercurrent event.  See Colvin, supra.  Since the 
"intercurrent event" theory was the basis for the Board's 
refusal to reopen the veteran's claim in March 1992, the 
Board finds that the new evidence is material as to the 
reason for the Board's prior denial; see Evans, supra.  In 
brief, the Board finds that the veteran's claims for service 
connection for right foot injury residuals, a disability 
manifested by headaches, and cervical strain have been 
reopened.  

Having so determined, the next question that must be resolved 
by the Board is whether any or all of these claims are well 
grounded; see Elkins, supra, and Winters, supra.  The Court 
has held that the threshold question that must be resolved 
with regard to each claim is whether the appellant has 
presented evidence that each claim is well grounded; that is, 
that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the Court held that a well-grounded claim requires 
evidence of a current disability, an inservice disability, 
and a nexus or link between the two.  In the context of a 
claim initially 

premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened.  As discussed above, the Court, in 
Elkins and Winters, held that any subsequent consideration of 
the claim on the merits must be preceded by a finding that 
the claim is well grounded; that is, whether, even 
considering all of the evidence, the claim is plausible.

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to all three of the disorders for which 
new and material evidence has been received.  As is evident 
from the above discussion, the record includes statements 
from health care providers to the effect that the current 
manifestation of right foot, headache and cervical disorders 
is related in some manner to the veteran's active service; 
that is, the three elements of Caluza are satisfied as to 
each of these claims.  It is now incumbent upon VA to 
consider these claims on the merits thereof; pursuant to 
Bernard v. Brown, 4 Vet. App. 384 (1993), these claims are 
accordingly remanded for consideration of all pertinent 
evidence (see REMAND, below).


ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for right foot 
injury residuals, and his claim therefor has been reopened.  
In addition, that claim is well grounded.

New and material evidence has been received with regard to 
the veteran's claim for service connection for a disability 
manifested by headaches, and his claim therefor has been 
reopened.  In addition, that claim is well grounded.

New and material evidence has been received with regard to 
the veteran's claim for service connection for cervical 
strain, and his claim therefor has been reopened.  In 
addition, that claim is well grounded.



REMAND

As discussed above, the Board has found that new and material 
evidence has been received with regard to the veteran's 
claims for service connection for right foot injury 
residuals, a disability manifested by headaches, and cervical 
strain.  Since it is now incumbent upon VA that all of the 
evidence of record, both old and new, be considered with 
regard to these claims, the Board must remand these issues 
for review by the RO, prior to any further Board action.  
Bernard, supra.  

In addition, the Board notes that the veteran has alleged, 
apparently in the alternative, that his current right foot 
impairment is etiologically related in some manner to surgery 
he was accorded by VA in 1990 to alleviate right foot hallux 
valgus and hammer toe.  This raises the question of potential 
VA benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991); since this is inextricably intertwined with the 
question of service connection for a right foot disability, 
which has been heretofore classified for adjudication 
purposes as right foot injury residuals, the Board finds that 
this matter must be considered by the RO prior to further 
Board action on this issue.

The Board is also of the opinion that additional development 
of the medical record would be helpful prior to further 
consideration of the veteran's claims for service connection 
for right foot, headache, and cervical disorders.  In 
particular, the Board notes that the claims file is replete 
with evidence of impairment resulting from intercurrent 
events, to include employment and motor vehicle accidents.  
The Board is unable to attribute the nature and severity of 
the veteran's current disabilities either to service or to 
those intervening incidents, in the absence of medical 
findings setting forth such attribution based on clinical 
findings; see Colvin, supra.  The Board accordingly believes 
that the report of a comprehensive VA examination, wherein 
that matter is specifically addressed, would be of 
significant probative value.



The Board is further of the opinion that the report of such 
an examination would be helpful with regard to the veteran's 
claim for service connection for a right shoulder disability.  
His service medical records show that he was accorded 
treatment in 1974 for right shoulder complaints that were 
deemed to represent subscapularic strain.  Current medical 
evidence notes the presence of right shoulder impairment 
classified as right shoulder bursitis, to include rotator 
cuff weakness with pain.  While the medical evidence does not 
indicate that his current right shoulder problems have been 
attributed to service, or related etiologically to his 
inservice right shoulder strain, it is noted that the veteran 
has provided a history of persistent right shoulder problems 
since his inservice injury.  He is not competent, absent a 
showing that he has requisite medical training or knowledge, 
to render an opinion as to the etiology of his current right 
shoulder disorder; however, he is competent to report that he 
has had right shoulder problems since his inservice injury.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The Board 
accordingly finds that the report of a VA examination, 
wherein the questions of continuity of right shoulder 
symptomatology and intervening injuries are considered, would 
be helpful.

Finally, the Board is of the opinion that the report of a VA 
examination of the veteran's service-connected lumbosacral 
strain and left ankle injury residuals would prove probative.  
The most recent clinical evaluation of these disorders that 
was conducted by VA was the compensation and pension 
examination undertaken in August 1997; since that date, 
additional private medical records, indicating that these 
disorders may have increased in severity, have been 
associated with the veteran's claims folder.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who 

have accorded him treatment for the 
various disabilities that are the subject 
of this appeal.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all clinical 
records compiled pursuant to treatment 
accorded him.  The RO's request for such 
records should include, but not be 
limited to, the following health care 
providers:  Barry Silverstein, D.C., 4350 
W. Sunrise Boulevard, Suite 118, 
Plantation, Florida 33313; Dr. Steven D. 
Gelbard, 4101 South Hospital Drive, Suite 
14, Plantation, Florida 33317; Dr. Bruce 
Zaret, Associates in Neurology, 1776 N. 
Pine Road, Suite 312, Plantation, Florida 
33322-5233; and Neil Sand, D.C., 8039 W. 
Oakland Park Boulevard, Sunrise, Florida 
33351.  The RO should ensure that all 
health care providers of whom records are 
requested are instructed to furnish all 
clinical treatment records.

3.  Following receipt of all such 
records, the RO should accord the veteran 
special VA examinations, to include 
orthopedic and neurologic examinations 
where appropriate.  With regard to claims 
for service connection for a right 
shoulder disability, right foot injury 
residuals, a disability manifested by 
headaches, and cervical strain, the 
examiners should be requested to identify 
the current nature and severity of those 
disabilities, and to ascertain, to the 
closest degree of medical certainty 
possible, whether the current 
manifestation of each of these disorders, 
and the 

severity thereof, is related to incidents 
that occurred or to injuries that were 
incurred during the veteran's period of 
active service, or whether their current 
manifestation, or the severity thereof, 
is the result of the various intercurrent 
injuries and accidents cited in the 
record.  

With regard to the veteran's claims for 
increased ratings for lumbosacral strain 
and left ankle injury residuals, the 
examiners should also ascertain the 
current nature and severity of each of 
these disabilities.  In particular, the 
veteran should be accorded a neurological 
examination of his lumbosacral spine.

All tests indicated should be conducted 
at this time; such tests should include, 
but may not be limited to, radiologic and 
neurologic studies.  In addition, all 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination reports.  The RO should 
ensure that the veteran's claims folder 
is furnished to the examiners, for their 
review prior to their examination, and 
for their referral during their 
examination.  The RO should also ensure 
that the examiners' attention is drawn to 
both the veteran's service medical 
records, and the medical and legal 
records (police reports, workers 
compensation documentation) compiled in 
conjunction with the veteran's post-
service employment and motor vehicle 
accidents.

4.  The RO is to advise the veteran that 
failure to comply with VA's request for 
an examination can result in unfavorable 
action, to include denial, with regard to 

his claims.  The RO is also to advise him 
that he may submit additional evidence in 
support of his claims while his case is 
in Remand status.

5.  Following satisfactory completion of 
the above actions, the RO should review 
the veteran's claims, and determine 
whether service connection for a right 
shoulder disability, right foot injury 
residuals, a disability manifested by 
headaches, and cervical strain can now be 
granted.  With regard to the latter three 
disorders, the RO should ensure that all 
evidence of record, to include that which 
was considered pursuant to the prior 
denials of these claims, is reviewed.  In 
addition, with regard to the veteran's 
claim for benefits for right foot injury 
residuals, the RO should also consider 
whether such benefits are appropriate 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  In addition, the RO 
should, at this time, review all 
pertinent evidence and determine whether 
increased ratings for lumbosacral strain 
and left ankle injury residuals can now 
be granted, under any and all diagnostic 
criteria that may be applicable.  

6.  If the RO's decision remains in whole 
or in part adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.


This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences should be drawn, to include inferences as to the 
ultimate disposition of these claims.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

